DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims
Claims 1-20 are pending. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14, 19 and 20 of conflicting Patent No. 11,367,154 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the pending application is generic to all that is recited in claim 1 of the conflicting Patent No. 11,367,154 B2. That is, claim 1 of the pending application is anticipated by claim 1 of the conflicting application. Also the corresponding dependent claims are identically the same. Look below for example.
Table 1 illustrates the conflicting claim pairs:


Conflicting Patent No. 11,367,154 B2
1
2
3
4
5
6
7
8
9
10
Pending Application 17/807946
1
2
3
4
5
6
7
8
9
10
Conflicting Patent No. 11,367,154 B2
11
12
13
14
1 and 19
2
10
1, 10 and 20
2 
7
Pending Application 17/807946
11
12
13
14
15
16
17
18
19
20


Table 2 illustrates a mapping between the limitations claim 1 of the pending application and claim 1 of the conflicting Patent No. 11,367,154 B2. Claim 15 and 18 of pending application and claim (1,19) and (1,10 and 20) in the conflicting Patent No. 11,367,154 B2, respectively, are analyzed similarly. Additionally, the dependent claims are analyzed similarly.
Conflicting Patent No. 11,367,154 B2
Claim 1 of Conflicting Application
Serial Number (17/807946)
Claim 1 of Pending Application
1. A system for making reservations in a hospitality establishment, the system comprising: 
1. A system for making reservations in a hospitality establishment, the system comprising: 
an interface configured to communicate with a server located remote to a room of the hospitality establishment, the server including:
an interface configured to communicate with a server located remote to a room of the hospitality establishment, the server including: 
a housing securing inputs, outputs, a processor, non-transitory memory, and storage therein, a busing architecture communicatively interconnecting the inputs, the outputs, the processor, the memory, and
a housing securing inputs, outputs, a processor, non-transitory memory, and storage therein, a busing architecture communicatively interconnecting the inputs, the outputs, the processor, the memory, and the storage, and 
the storage, and the storage providing access to a database including a plurality of media source files populated substantially contemporaneously with execution of a technical protocol to make an entertainment center in the room ready for use, the media source files being relative to guest room spaces inside the room; and
the storage providing access to a database including a plurality of media source files, the media source files being relative to guest room spaces inside the room; and 
the non-transitory memory accessible to the processor, the non-transitory memory including processor-executable instructions that, when executed, by the processor cause the system to:
the non-transitory memory accessible to the processor, the non-transitory memory including processor-executable instructions that, when executed, by the processor cause the system to: 
render a map view of the hospitality establishment based on obtained map data, the map view including a graphical representation of the room and a plurality of other rooms at the hospitality establishment,
render a map view of the hospitality establishment based on obtained map data, the map view including a graphical representation of the room and a plurality of other rooms at the hospitality establishment, 
annotate the graphical representation of the room and the plurality of other rooms, with data relative to the technical protocol, to indicate room availability,
annotate the graphical representation of the room and the plurality of other rooms, to indicate room availability, 
annotate, in response to receiving the room as a selected room, the graphical representation of the selected room with room reservation data,
annotate, in response to receiving the room as a selected room, the graphical representation of the selected room with room reservation data, 
annotate the graphical representation of the selected room with at least one of the plurality of media source files of the selected room, and
annotate the graphical representation of the selected room with at least one of the plurality of media source files of the selected room, and 
execute a reservation for the selected room
execute a reservation for the selected room.


	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-8, 10-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2018/0101793 A1 to Steinberg (see provisional No. 62/405,130 for adequate support and enablement) in view of U.S. Pub. No. 2011/0314502 A1 to Levy in further view of U.S. Pub. No. 2012/0066275 A1 to Gerstner and in further view of U.S. Pub. No. 2009/0031246 A1 to Cowtan.
As to claim 1, Steinberg discloses a system for making reservations in a hospitality establishment, the system comprising: 
an interface configured to communicate with a server (Steinberg Fig. 1, 2, 4, 6, 10, ¶0025-0027, customers 110A-100N in network communications with mobile device room selection system server 130), 
the server including: a housing securing inputs, outputs, a processor, non-transitory memory, and storage therein (Steinberg Fig. 1, 2, 4, 6, 10, ¶0022, 0024, 0028, 0029, server 130 including input 225, output 230, CPU 205, memory 235, storage 210), 
a busing architecture communicatively interconnecting the inputs, the outputs, the processor, the memory, and the storage (Steinberg Fig. 1, 2, 4, 6, 10, ¶0022, 0024, 0028, 0029, input 225, output 230, CPU 205, memory 235, storage 210 connected), and 
the non-transitory memory accessible to the processor, the non-transitory memory including processor-executable instructions that, when executed, by the processor cause the system to (Steinberg Fig. 1, 2, 4, 6, 10, ¶0022, 0024, 0028, 0029): 
render a map view of the hospitality establishment based on obtained map data, the map view including a graphical representation of the room and a plurality of other rooms at the hospitality establishment (Steinberg Fig. 1, 2, 4, 6, 10, ¶0025, 0032, 0035, 0052-0054, displaying a hotel room layout based on the hotel property profile with physical layout of rooms), 
annotate the graphical representation of the room and the plurality of other rooms, to indicate room availability (Steinberg Fig. 1, 2, 4, 6, 10, ¶0025, 0032, 0035, 0052-0054, a plurality of graphical/visual indicators of the room and the plurality of rooms indicating the availability of the rooms), 
annotate, in response to receiving the room as a selected room, the graphical representation of the selected room with room reservation data (Steinberg Fig. 1, 2, 4, 6, 10, ¶0025, 0032, 0035, 0052-0054, displaying details in response to the room being selected including nightly rate), 
execute a reservation for the selected room (Steinberg Fig. 1, 2, 4, 6, 10, ¶0055, booking the selected room).
Steinberg does not expressly disclose an interface configured to communicate with a server located remote to a room of the hospitality establishment;
the storage providing access to a database including a plurality of media source files, the media source files being relative to guest room spaces inside the room;
annotate the graphical representation of the selected room with at least one of the plurality of media source files of the selected room.
Levy discloses an interface configured to communicate with a server located remote to a room of the hospitality establishment (Levy Fig. 1, 5, 7, 8, ¶0027, 0036, 0055, 0137, network communications, e.g. LAN, on entertainment device to communicate with server remote from room of the hotel)
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Steinberg by an interface configured to communicate with a server located remote to a room of the hospitality establishment as disclosed by Levy. The suggestion/motivation would have been in order to remotely communicate with various servers of the hospitality media system thereby enhancing the user’s experience that is tailored to the user.
Steinberg and Levy do not expressly disclose the storage providing access to a database including a plurality of media source files, the media source files being relative to guest room spaces inside the room;
annotate the graphical representation of the selected room with at least one of the plurality of media source files of the selected room.
Gerstner discloses the server including: a housing securing inputs, outputs, a processor, non-transitory memory, and storage therein (Gerstner Fig. 1-8, ¶0163-0170, server components), 
a busing architecture communicatively interconnecting the inputs, the outputs, the processor, the memory, and the storage (Gerstner Fig. 1-8, ¶0163-0170, server components),
the storage providing access to a database including a plurality of media source files, the media source files being relative to guest room spaces (Gerstner Fig. 1-6, ¶0076-0083, 0128, 0130, storage with images of different views from hotel room);
the non-transitory memory accessible to the processor, the non-transitory memory including processor-executable instructions that, when executed, by the processor cause the system to (Gerstner Fig. 1-8, ¶0163-0170, memory and CPU):
annotate the graphical representation of the selected room with at least one of the plurality of media source files of the selected room (Gerstner Fig. 1-6, ¶0076-0083, 0128, 0130, displaying the selected room with images of different views from hotel room).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Steinberg and Levy by the storage providing access to a database including a plurality of media source files, the media source files being relative to guest room spaces and annotate the graphical representation of the selected room with at least one of the plurality of media source files of the selected room as disclosed by Gerstner. The suggestion/motivation would have been in order to provide detailed information regarding a particular hotel/hospitality room that allows the user to view the room to make an informed decision thereby enhancing the user’s experience.
Steinberg, Levy and Gerstner do not expressly disclose the media source files being relative to guest room spaces inside the room.
Cowtan discloses the media source files being relative to guest room spaces inside the room (Cowtan Fig. 12, ¶0071, 0074, 0078-0079, 0082, 0123, inside room).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Steinberg, Levy and Gerstner by the media source files being relative to guest room spaces inside the room as disclosed by Cowtan. The suggestion/motivation would have been in order to provide a plurality of media that allows the user to virtually tour inside the hospitality thereby enhancing the user’s experience.
As to claim 2, Steinberg discloses wherein the hospitality establishment is selected from the group consisting of furnished multi-family residences, dormitories, lodging establishments, hotels, hospitals, and multi-unit environments, (Steinberg Fig. 1, 2, 4, 6, 10, ¶0019, Gerstner Fig. 1-6, ¶0017, 0020,0021 and Levy Fig. 1, 5, 6-8, ¶0136).
As to claim 4, Steinberg discloses wherein the non- transitory memory accessible to the processor further comprises processor-executable instructions that, when executed, cause the system to render a multi-floor view of the hospitality establishment (Steinberg Fig. 1, 2, 4, 6, 10, ¶0025, 0032, 0035, 0052-0054 and Gerstner Fig. 1-6, ¶0024-0062, 0076-0083, 0128, 0130, multi floor viewing).
As to claim 5, Steinberg discloses wherein the non- transitory memory accessible to the processor further comprises processor-executable instructions that, when executed, cause the system to render a 2-D top plan view of at least a portion of the hospitality establishment (Steinberg Fig. 1, 2, 4, 6, 10, ¶0025, 0032, 0035, 0052-0054 and Gerstner Fig. 1-6, ¶0024-0062, 0076-0083, 0128, 0130, 2D top view).
As to claim 6, Steinberg discloses wherein the non- transitory memory accessible to the processor further comprises processor-executable instructions that, when executed, cause the system to render a map view of a floor of the hospitality establishment (Steinberg Fig. 1, 2, 4, 6, 10, ¶0025, 0032, 0035, 0052-0054 and Gerstner Fig. 1-6, ¶0024-0062, 0076-0083, 0128, 0130, floor map).
As to claim 7, Levy discloses wherein the media source files further comprise files selected from the group consisting of visual files and audiovisual files (Levy Fig. 1, 5, 6-8, ¶0032).
As to claim 8, Levy and Gerstner discloses wherein the media source files further comprise files selected from the group consisting of photographs, panoramic photographs, and video (Gerstner Fig. 1-6, ¶0076-0083, 0128, 0130 and Levy Fig. 1, 5, 6-8, ¶0032).
As to claim 10, Gerstner and Cowtan discloses wherein the media source files further comprise audiovisual media of the room selected from the group consisting of bathroom area audiovisual media, dressing area audiovisual media, clothes storage area audiovisual media, sleeping area audiovisual media, work area audiovisual media, entry area audiovisual media, window view audiovisual media, and hallway area audiovisual media (Gerstner Fig. 1-6, ¶0024-0062, 0076-0083, 0128, 0130 and Cowtan Fig. 12, ¶0071, 0074, 0078-0079, 0082, 0123, various rooms).
As to claim 11, Gerstner discloses wherein the non- transitory memory accessible to the processor further comprises processor-executable instructions that, when executed, cause the system to at least partially integrate the media source files of the selected room into the graphical representation of the room (Gerstner Fig. 1-6, ¶0024-0062, 0076-0083, 0128, 0130, digital image displayed of room).
As to claim 12, Gerstner discloses wherein the non- transitory memory accessible to the processor further comprises processor-executable instructions that, when executed, cause the system to at least partially combine the media source files of the selected room into the graphical representation of the room (Gerstner Fig. 1-6, ¶0024-0062, 0076-0083, 0128, 0130, digital image displayed of room).
As to claim 14, Steinberg discloses wherein the non- transitory memory accessible to the processor further comprises processor-executable instructions that, when executed, cause the system to annotate the graphical representation of the room with the room reservation data (Steinberg Fig. 1, 2, 4, 6, 10, ¶0025, 0032, 0035, 0052-0054 and Gerstner Fig. 1-6, ¶0076-0083, 0101-0114, 0128-0136, room reservation data/information).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2018/0101793 A1 to Steinberg (see provisional No. 62/405,130 for adequate support and enablement) in view of U.S. Pub. No. 2011/0314502 A1 to Levy in further view of U.S. Pub. No. 2012/0066275 A1 to Gerstner in further view of U.S. Pub. No. 2009/0031246 A1 to Cowtan and in further view of U.S. Pub. No. 2016/0350444 A1 to Sarao.
As to claim 3, Steinberg, Levy, Gerstner and Cowtan do not expressly disclose processor-executable instructions that, when executed, cause the system to render a 3-D perspective view of the hospitality establishment.
Sarao discloses processor-executable instructions that, when executed, cause the system to render a 3-D perspective view of the hospitality establishment (Sarao Fig. 6, ¶0036, 3D view).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Steinberg, Levy, Gerstner and Cowtan by processor-executable instructions that, when executed, cause the system to render a 3-D perspective view of the hospitality establishment as disclosed by Sarao. The suggestion/motivation would have been in order to generating a plurality of different views of the hospitality floor plan thereby visually enhancing the user’s experience.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2018/0101793 A1 to Steinberg (see provisional No. 62/405,130 for adequate support and enablement) in view of U.S. Pub. No. 2011/0314502 A1 to Levy in further view of U.S. Pub. No. 2012/0066275 A1 to Gerstner in further view of U.S. Pub. No. 2009/0031246 A1 to Cowtan and in further view of U.S. Pub. No. 2018/0077356 A1 to Zilberman (examiner citations relied upon in provisional application No. 62/394,766)
As to claim 9, Steinberg, Levy, Gerstner and Cowtan do not expressly disclose wherein the media source files further comprise an image of a room number on a door of the room.
Zilberman discloses wherein the media source files further comprise an image of a room number on a door of the room (Zilberman pg. 37, ll. 27-pg. 38. ll. 5, room number).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Steinberg, Levy, Gerstner and Cowtan by wherein the media source files further comprise an image of a room number on a door of the room as disclosed by Zilberman. The suggestion/motivation would have been in order to provide a plurality of media including images of captured room number of the hotel thereby visually enhancing the user’s experience.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2018/0101793 A1 to Steinberg (see provisional No. 62/405,130 for adequate support and enablement) in view of U.S. Pub. No. 2011/0314502 A1 to Levy in further view of U.S. Pub. No. 2012/0066275 A1 to Gerstner in further view of U.S. Pub. No. 2009/0031246 A1 to Cowtan and in further view of U.S. Pub. No. 2017/0004590 A1 to Gluhovsky.
As to claim 13, Steinberg discloses wherein the room reservation data further comprises data selected from the group consisting of number of beds, style of bed, and pricing (Steinberg Fig. 1, 2, 4, 6, 10, ¶0025, 0032, 0035, 0052-0054 and Gerstner Fig. 1-6, ¶0064, 0068, 0070, 0101-0114, 0127, 0131).
Steinberg, Levy, Gerstner and Cowtan do not expressly disclose wherein the room reservation data further comprises data selected from the group consisting of number of guests, adult/child classification, arrival date, and departure date.
Gluhovsky discloses wherein the room reservation data further comprises data selected from the group consisting of number of guests, adult/child classification, arrival date, and departure date (Gluhovsky ¶0108, 0109, 0112, various reservation information).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Steinberg, Levy, Gerstner and Cowtan by wherein the room reservation data further comprises data selected from the group consisting of number of guests, adult/child classification, arrival date, and departure date as disclosed by Gluhovsky. The suggestion/motivation would have been in order to provide room reservation data on the user interface that allows the user to view details of the reservation enhancing the user’s experience.

Conclusion
Claims 1-20 have been rejected.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYU CHAE whose telephone number is (571)270-5696.  The examiner can normally be reached on 8:00am -4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER MOAZZAMI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KYU CHAE/
Primary Examiner, Art Unit 2426